Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-51, 65-67, 90, drawn to the special technical feature of a composition comprising a polynucleotide encoding a secretable polypeptide that comprises at least one liver antigen targeting entity and at least one immunostimulatory entity.

Group II, claim(s) 52-64, drawn to the special technical feature of a method of treating a medical condition, comprising the step of delivering to an individual with or at risk for the medical condition a therapeutically effective amount of at least one of the compositions of claim 1.

Group III, claim(s) 68-71, 77, drawn to the special technical feature of a method of treating a medical condition, comprising the step of delivering to an individual with or at risk for the medical condition a therapeutically effective amount of two separate polypeptides or one or more polynucleotides encoding the two separate polypeptides, wherein a first of the polypeptides comprises a liver antigen-targeting entity operably linked to a FcRn binding domain and a second of the polypeptides comprises a liver antigen targeting entity operably linked to anti-CD3 scFv, such that the first polypeptide can inhibit the secretion of antigen particles, while the second polypeptide cannot be inhibited by said particles and instead redirects T cells to a pathogenic cell’s surface.

Group IV, claim(s) 72-76, 78-80, 87-89, drawn to the special technical feature of a method of generating monospecific and bispecific antibodies in situ in tissue of an individual, comprising the step of providing to the individual two or more polynucleotides that each encode non-identical monospecific antibody polypeptides, wherein the antibodies produced from the polynucleotides in situ in tissue of the individual dimerize to each other, thereby generating a mixture of monospecific antibodies and bispecific antibodies within the tissue of the individual.


Group V, claim(s) 81-86, drawn to the special technical feature of a method of generating bispecific, trispecific and quadraspecific antibodies in situ in tissue of an individual, comprising the step of providing to the individual two or more polynucleotides that each encode non-identical bispecific antibody polypeptides, wherein the antibodies produced from the polynucleotides in situ in the tissue of the individual dimerize to each other, thereby generating a mixture of bispecific, trispecific and quadraspecific antibodies within the tissue of the individual.

Group VI, claim(s) 91, drawn to the special technical feature of a composition comprising an immunostimulatory monospecific antibody without an antigen-targeting domain that comprises activity of signaling and activating immune cells when expressed in tissue in vivo, but that lacks the same activity in vitro.

SPECIES ELECTIONS
Species Election for Groups I and II
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

A.	The species of cancer cell are as follows: 
(i) primary liver cell (claim 6 and 7); or
(ii) cancer cell derived from a cancer that metastasized to the liver (claim 8).

B.	The species of liver antigen are as follows: 
(i) an antigen from a virus AND elect a specific protein viral antigen from claim 12, 13, or 14 (claims 10-14);
(ii) an antigen from a bacteria (claim 10); or
(iii) an antigen not from a bacteria or virus AND elect the specific antigen from claim 14.

C.	The species of immunostimulatory entity are as follows: 
Elect ONE specific immunostimulatory entity from claims 16-23.

D.	The species of linker are as follows: 
Elect one specific linker from claims 24-31.

E.	The species of polynucleotide are as follows: 
(i) DNA (claim 34);
(ii) mRNA (claim 34);
(iii) viral vector (claims 36, 44-46);
(iv) mRNA with modified nucleotides (claim 38); or
(v) expression cassette *claims 39-43).

F.	The species of composition are as follows: 
(i) comprises the same polynucleotide encoding a cytoprotective agent (claim 47);
(ii) comprises a different polynucleotide encoding a cytoprotective agent (claim 47); or
(iii) does NOT further comprise a polynucleotide encoding a cytoprotective agent (withdraw species claims 47-51).

F1. If Applicants elect the species of (i) or (ii) in F above, Applicants must elect a species in F1 below:
F1.	The species of cytoprotective agent are as follows:
(i) nucleic acid AND elect a species of nucleic acid from claim 50 or 51 (claims 48, 50, 51); or
(ii) polypeptide AND elect a species of polypeptide from claim 49 (claims 48 and 49).

	Claims 65-67 will be examined if the elected species read on the components claimed.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.



Additional Species Election for Group II
G.	The species of medical condition are as follows: 
	(i) cancer (claim 54, 60); or
	(ii) infectious disease (claims 54-55).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 52.



Species Election for Group IV
H.	The species of separate protein domain are as follows: 
Elect one separate protein domain from claim 76.

I.	The species of immunostimulatory agent are as follows: 
Elect one immunostimulatory agent from claim 79.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 72.

Species Election for Group V
J.	The species of separate protein domain are as follows: 
Elect one separate protein domain from claim 85.

K.	The species of immunostimulatory agent are as follows: 
Elect one immunostimulatory agent from claim 88.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 81.



The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The technical feature linking Groups I - VI appears to be a composition comprising a liver-targeting agent linked to an immunostimulatory agent.
However, said technical feature does not constitute a special technical feature in view US Patent Application Publication 2014/0088295, Smith et al. Smith et al teach a composition comprising bispecific antibody that comprises a first arm that binds to CD3 as an immunostimulatory entity and a second arm that targets a viral antigen such as 
Therefore, the technical feature linking the inventions of Groups I-VI does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Accordingly, Groups I-VI are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept and restriction for examination purposes as indicated is proper.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/           Primary Examiner, Art Unit 1642